DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The preliminary amendment filed on 06/10/2020 has been entered. Claims 7-9 and 12-15 have been amended. Claims 1-15 are currently pending and are under examination.

Specification
In the specification dated 06/10/2020, the "single view” drawing is referred to as "Fig. 1”. In accordance to 37 CFR 1.84(u)(1), please amend the specification throughout to refer to “the Figure.”

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because 37 CFR 1.84(u)(1) indicates that if a single drawing is filed, the drawing must not be numbered and the abbreviation "Fig." must not appear. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Objections
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Robin (Robin, M. et al. Patent application publication US2003/0209685A1).
	Regarding claims 10, 13 and 15, Robin teaches a composition that comprises unsaturated fluorinated ethers among which CF3CF=CFOCF3 (specie of instant formula I) is listed ([0023]) and that the composition further comprises diluent gases such as nitrogen, argon, helium, carbon dioxide and/or mixtures thereof ([0069]).
Robin is silent about the composition being dielectric fluid, however, being dielectric is an inherent feature since Robin teaches the same composition as instantly claimed. MPEP § 2112.01 states:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).

"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").

	Regarding claims 11-12, Robin teaches that nitrogen and the fluorinated ethers are pressurized up to about 600 psig (4136.85 pKa) at ambient conditions ([0084]), meaning at room temperature. 

The difference between Robin and the instant claim is that the instant claim is drawn to a composition comprising compound of formula (I) and one or more secondary gases whereas Robin teaches a composition comprising unsaturated fluorinated ether and one or more secondary gases, wherein the unsaturated fluorinated ether is selected from a number of compounds among which CF3CF=CFOCF3 is listed. Therefore, a skilled artisan would have had reason to try a Robin's limited number of unsaturated fluorinated ether with a reasonable expectation of success that at least one would work.
MPEP § 2143 states that the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp and that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  Therefore, choosing from a finite number of identified, predictable solutions, is likely to be obvious when it does no more than predictable results and with a reasonable expectation of success
Accordingly a skilled artisan would have been motivated to try a combination of Robin’s finite number of unsaturated fluorinated ether and one or more of (secondary gases with a reasonable expectation of success in obtaining the claimed composition.
It would thus have been prima facie obvious to a skilled artisan at the time of filing of the instant invention to obtain a dielectric fluid comprising perfluorinated 1-alkoxypropene compound of formula (I) and one or more secondary dielectric gases in view of the teachings of Robin.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 15/733,210 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to a device comprising a dielectric fluid comprising a perfluorinated 1-alkoxypropene compound represented by the following general Formula RfO—CF═CFCF3 RfO—CF═CFCF3. The instant claim 1 defines Rf as follows:

    PNG
    media_image1.png
    45
    230
    media_image1.png
    Greyscale

 Whereas copending claim 1 defines Rf  broadly as follows:

    PNG
    media_image2.png
    74
    651
    media_image2.png
    Greyscale

However, copending claim 7 recites a list of perfluorinated 1-alkoxypropenes that include 
    PNG
    media_image3.png
    24
    99
    media_image3.png
    Greyscale
which is a specie of the instantly claimed perfluorinated 1-alkoxypropene of formula (I).
Furthermore, copending claim 1 fails to recite that the device is electrical as instantly claimed but copending claim 10 recites that the device is selected from a microprocessor, a semiconductor wafer used to manufacture a semiconductor device, a power control semiconductor, an electrochemical cell, an electrical distribution switch gear, a power transformer, a circuit board, a multi-chip module, a packaged or unpackaged semiconductor device, a fuel cell, and a laser which are known to be electrical devices.
Accordingly, using 
    PNG
    media_image3.png
    24
    99
    media_image3.png
    Greyscale
of copending claim 7 and the electrical device of copending claim 10 in claim 1, a skilled artisan has a reasonable expectation in arriving at the instant claim 1. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
	The subject matter of claims 1-9 and 14 is free of prior art.
Regarding claims 1-9, the closest prior art reference Amine (Amine, K. et al. Patent application publication number US2011/0076572A1; cited in IDS 09/03/2020). Amine teaches a non-aqueous electrolyte that includes a mixture of siloxane or a silate, a sulfone and a fluorinated ether or fluorinated ester. One of the listed fluorinated ether in Amine is F3CFC═CFOCH3 ([0013]), which falls under the claimed formula (I). However Amine fails to teach the claimed electrical device comprising perfluorinated 1-alkoxypropene compound of formula (I). Accordingly, the instantly claimed electrical device is deemed novel and unobvious over the closest prior art.
Regarding claim 14, the closest prior art reference is Robin (Robin, M. et al. Patent application publication US2003/0209685A1). As set forth above, Robin teaches a composition that comprises unsaturated fluorinated ethers among which CF3CF=CFOCF3 (specie of instant formula I) is listed ([0023]) and that the composition further comprises diluent gases such as nitrogen, argon, helium, carbon dioxide and/or mixtures thereof ([0069]). However, Robin fails to teach or suggest that the one or more secondary dielectric gases are selected from perfluoroalkane, a fluorinated olefin, a fluorinated ketone, a fluorinated oxirane, a fluorinated nitrile, a fluorinated nitroalkane, a fluorinated dione, and combinations thereof. Hence a skilled artisan would not have been motivated to use the teachings of Robin to arrive at claim 14.

Conclusion
Claims 1-13 and 15 are rejected and no claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/           Primary Examiner, Art Unit 1622